FILED
                            NOT FOR PUBLICATION                             NOV 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALLEN WOODYARD,                                  No. 13-15899

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00342-SLG-JFM

  v.
                                                 MEMORANDUM*
CHARLES L. RYAN; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Sharon L. Gleason, District Judge, Presiding

                                November 18, 2013**

Before: SILVERMAN, BYBEE and PREGERSON, Circuit Judges.

       Allen Woodyard appeals pro se the district court’s denial of his request for

preliminary injunctive relief against defendant prison officials. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 24 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).1

      AFFIRMED.




      1
          Appellant’s motion to expedite is denied as moot.

                                                                                      2